In a proceeding under section 40 of the Surrogate’s Court Act upon the petition of an executor and trustee for instructions and directions, decree of the Surrogate’s Court, Westchester County, made upon construction of the entire will and the specific provision thereof directing that all inheritance, legacy, succession or estate duties or taxes which shall be payable shall be paid out of the residuary estate, ordering and adjudging that any and all penalties or interest resulting from the late payment of estate taxes which may ultimately be determined to be due shall be paid from the principal of the residuary estate or from the principal of the residuary trust, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.